EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Olivia Block on 3/2/2021.

Claim 1 and claim 45 have been amended as follows:

Claim 1. A transgenic mouse whose genome comprises a transgene encoding a T cell
receptor that is specific to a fluorescent protein loaded onto a major histocompatibility complex (MHC) I, wherein the major histocompatibility complex (MHC) I is an H‐2Kd MHC I, wherein the fluorescent protein comprises SEQ ID NO: 5 and is green fluorescent protein or enhanced green fluorescent protein, wherein a CD8+ T cell of the transgenic mouse comprises the T cell receptor, and wherein the CD8+ T cell is capable of killing a cell expressing the fluorescent protein.
 

	Claim 45. A transgenic mouse whose genome comprises a transgene encoding a T
cell receptor that is specific to a fluorescent protein loaded onto a major histocompatibility complex (MHC) I, wherein the major histocompatibility complex (MHC) I is an H‐2Kd MHC I, wherein the fluorescent protein comprises SEQ ID NO: 5 and + T cell of the transgenic mouse comprises the T cell receptor, wherein the CD8+ T cell is capable of killing a cell expressing the fluorescent protein, and wherein the T cell receptor comprises the amino acid sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO:4, and both SEQ ID NO:2 and SEQ ID NO:4.


Cancel claim 42 and claim 50. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632